UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7532


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEWIS THOMAS CORNELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:00-cr-00204-CCE-3)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lewis Thomas Cornell, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lewis Thomas Cornell appeals from the district court’s order

denying   his    motion    for   reconsideration       of   the   court’s   order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction of

his   sentence    based    on    an   amendment   to    the   U.S.   Sentencing

Guidelines Manual.         We have reviewed the record and find no

reversible error.         Accordingly, we affirm the district court’s

order.    See United States v. Goodwyn, 596 F.3d 233, 234 (4th Cir.

2010) (a district court has no authority to reconsider its decision

on a sentence reduction motion under 18 U.S.C. § 3582(c)(2)).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2